 Case 2:18-cv-10188-AG Document 47 Filed 09/30/19 Page 1 of 4 Page ID #:999



                        District CASE NO. 2:18-CV-10188-AG


       IN THE UNITED STATES CENTRAL DISTRICT OF CALIFORNIA
                               SANTA ANA DIVISION



                           STEVEN MARK ROSENBERG,
                               PLAINTIFF-APPELLANT
                                           V.

                           DEFEFENDANTS-APPELLEES
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR ALLIANCE
BANKCORP MORTGAGE BACKED CERTIFICATE SERIES 2007-OA-1, MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC, OCWEN LOAN SERVICING, LLC;


  TO ALL DEFENDANTS-APPELLEES: SUGGESTION FILING: CERTIFICATE OF
CANCELLATION FILED AUGUST 29, 2019 WITH CALIFORNIA SECRETARY OF STATE,
   FOR ONE OF THE DEFENDANTS/APPELLEES; OCWEN LOAN SERVICING, LLC


       On Appeal from the United States Bankruptcy Court for the Central District
                          of California, San Fernando Valley
                             AP Case # 1 :17-ap-01096-vk
                            Hon. Judge Andrew J. Guilford



                                                     Steven Mark Rosenberg, In Pro Per
                                                     106 1/2 Judge John Aiso Street
                                                     PMB # 225
                                                     Los Angeles, CA 90012
                                                     Tel. 310.971.5037
                                                     FounderPuttingE1derslst.org




                  Suggestion - Federal Rule of Civil Procedure Rule 25
 Case 2:18-cv-10188-AG Document 47 Filed 09/30/19 Page 2 of 4 Page ID #:1000




     SUGGESTION OF "DEATH" WHEN ACTION SURVIVES ONLY AGAINST
              REMAINING DEFENDANTS [Fed. R. Civ. P.25(a)(1) & (a)(2)1




       Plaintiff/Appelant. Steven Mark Rosenberg suggests that Ocwen Loan Servicing, LLC.

one of the Defendants/Appellees in this action, has ceased to have rights as a corporation per

Exhibit 'A".

       Exhibit "A" is a true and correct copy of Ocwen status effective August 29, 2019 per

California Secretary of State.

       It is suggested that their name be stricken from the action, and that the appeal action

proceed against the other Defendants.




Dated: September 30, 2019




      Steven Mark Rosr




                       Suggestion - Federal Rule of Civil Procedure Rule 25
                                                                                                 2
Case 2:18-cv-10188-AG Document 47 Filed 09/30/19 Page 3 of 4 Page ID #:1001




                      Exhibit "A"




                Suggestion - Federal Rule of Civil Procedure Rule 25
         Case 2:18-cv-10188-AG Document 47 Filed 09/30/19 Page 4 of 4 Page ID #:1002


  ,Ø                Secretary of State                             I   LLC-4f7

                    Certificate of Cancellation
                    Umited Uablllty Company (LLC)
                                                                                                         FILED
                                                                                                   Svc          ci
                                                                                                   ewe cicma
 IMPORTANT - Read Instructions before completing this form.
                                                                                                    AU62UOS
 There is No Fee for filing a Certificate of Cancellation

 Copy Fees - First page $1 -W, each attachment page $0.50;
             Certification Fee - $SMO plus copy fees                                    Lye
                                                                                       t        This Space For Office
 1. LimIted Liability Company Name (Enter the exact nwne of the tIC as                 2. 12-DigIt Secretary of State Ale Number
    It Is recorded with the California Secreta'y of State)

  Omen Loan             SeMdng, LW
                                                                                                    200213810063


 3. Dissolution (Caftfonia tICs OILY: check the box if the vote to dissolve was made by the vote of ALL the members.)


  [:]The dissolution was made by a vote of ALL of the members of the California Limited Liability Company.

       Note: If the above box is not diedced. a Certificate of Dissolution (Form LLC-3) must be filed poor to or together with this
       Certificate of Cancellation. (California Corporations Code section 17707.08(a).)


 4. Tax Liability Statement (Do not alter the Tax Liability Statement)

 All final returns required under the California Revenue and Taxation Code have been or will be filed with the
 California Franchise Tax Board.

 S. Cancellation Statement (Co not alter the Cancellation Statement)

 Upon the effective date of this Certificate of Cancellation, the Limited Liability Company's registration is
 cancelled and its powers, rights and privileges will cease in California.

 8. Read and Sign Below (See instructions for sIiMrwe repNrsseids.            Do not   use a computer generated signature)


 By signing this document I certify that the information is true and that I am authorized by California law to sign.

             ot           P4                                                       John P. Kim
     signature                                                                     Type or Print Name



     Signature                                                                     Type or Print Name



     Signature                                                                     Type or Print Name


LLC.417 (REV 0512017)                                                                                     2017 GSS SaitydS
                                                                                                            na&cag.,tes&te
